DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 18 of U.S. Patent No.11029287 (hereafter known as the Wang reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 2 of the Wang reference fully encompasses the scope of claim 13 of the instant application. The scope of claim 2 of the Wang reference is narrower than the scope of the instant claims. Claim 2 of the Wang reference includes all of the limitations of claim 13 of the instant application plus also includes “wherein the plurality of second light beams and the acoustic signals are coaxially aligned on opposite sides of the object of interest in a transmission mode”. It would have been obvious to one of ordinary skill in the art to arrive at the instant claims using the Wang reference since the Wang reference is narrower in scope. Removing limitations that refer to the location of the signals broadens the scope of the invention and removing any element location restrictions only involves routine skill in the art. 
Claim 18 of the Wang refences fully encompasses the scope of claim 23 of the instant application. Claim 18 includes all of the limitations of claim 23 and also includes a scanning device. It would have been obvious to one of ordinary skill in the art to arrive at the instant claims using the Wang reference since the Wang reference is narrower in scope. Removing elements broadens the scope of the invention therefore claim 18 of the instant application encompasses the same scope of claim 23. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 20, 21, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no evidence within the specification nor in the figures that supports the claim language of claims 17 and 19. In multiple location within the specification it is said that multiple signals are used to generate an image and not generate a plurality of images. This can be seen in [0004] and [0055]. There is also no evidence to support the language “wherein each one of the plurality of images corresponds to a different time than other images of the plurality of images” since the spec does not indicate that a plurality of images are generated, therefore the images cannot correspond to different times. 
Claim 20 also recites “using the plurality of images generated”. As mentioned above, there is no evidence nor any support for generating a plurality of images.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what “common array of lenses” means. There is no definition for this term, and examiner will interpret this term to mean that the lenses used are common and well known elements. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 13, 22, 23, 26, 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Naoya KR 100946550.
As to claim 13, Naoya teaches “A method comprising: (a) receiving a first light beam from a light source (Figure 1 #30 receives a light from source #10); (b) splitting the first light beam into a plurality of second light beams using a beam-divider (Figure 1, #50 is a beam splitter that splits the light into multiple light beams); (c) focusing the plurality of second light beams on respective locations in an object of interest using a focusing device (Figure 1, #60 is a focusing lens), the plurality of second light beams causing the object of interest to emit one or more acoustic signals (Page 2 teaches “The present invention relates to an apparatus for performing ultrasonic inspection by irradiating a laser beam to a measurement object to generate ultrasonic waves and performing an ultrasonic inspection by using an optical interferometer to perform a non-destructive defect inspection at a high temperature and a moving object”); and (d) receiving the one or more acoustic signals from the object of interest using an ultrasonic transducer array (Page 2 teaches “laser is irradiated to generate an ultrasonic wave inside the object to be measured, and a signal is received by a non-contact ultrasonic probe on the opposite side thereof, for example, using an optical interferometer, an acoustic microphone, an air filling probe, an electromagnetic acoustic transducer”).”

As to claim 22, Naoya teaches “wherein the plurality of second light beams are in a form of a linear array of light beams (Figure 1, the second light beams #60 enter #100 in a linear fashion).”

As to claim 23, Naoya teaches “A system, comprising: a beam-divider configured to receive a first light beam from a light source and split the first light beam into a plurality of second light beams (Figure 1, #50 is a beam splitter that splits the light into multiple light beams); a focusing device configured to focus the plurality of second light beams onto respective locations in an object of interest being imaged (Figure 1, #60 is a focusing lens), the plurality of second light beams configured to cause the object of interest to emit one or more acoustic signals (Page 2 teaches “The present invention relates to an apparatus for performing ultrasonic inspection by irradiating a laser beam to a measurement object to generate ultrasonic waves and performing an ultrasonic inspection by using an optical interferometer to perform a non-destructive defect inspection at a high temperature and a moving object”); and one or more ultrasonic detection devices configured to receive the one or more acoustic signals from the object of interest (Page 2 teaches “laser is irradiated to generate an ultrasonic wave inside the object to be measured, and a signal is received by a non-contact ultrasonic probe on the opposite side thereof, for example, using an optical interferometer, an acoustic microphone, an air filling probe, an electromagnetic acoustic transducer”).”

As to claim 26, Naoya teaches “wherein the beam-divider and the focusing device are part of a common array of lenses, the common array of lenses lying in a common optical plane (Figure 1 shows that the lens and beam divider are in a common optical place since the signals from the beam divider enter the lens without changing directions).”

As to claim 28, Naoya teaches “a processor configured to generate one or more two-dimensional or three-dimensional images of the object of interest based at least in part on the acoustic signals (Page 4 teaches “The pulse type YAG laser 10 and the automatic lens position adjuster 74 are connected to the computer 80, Image pro The present invention having the above-described structure is characterized in that when five laser beams are irradiated on the object to be measured 100, the beams P1, P2, and P3 Ultrasonic waves are generated in the object by the thermoelastic and the ablation mechanism according to the laser intensity of the laser beam P4 (P5)”).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 24, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naoya KR 100946550 in view of Zhang US 8016419.
As to claim 14, Naoya does not explicitly teach that the images generated are biologically or medically related.
Zhang teaches “generating a biological image or a medical image of the object of interest based at least in part on the one or more acoustic signals (Column 3, lines 44-47).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with Naoya. It is known that photoacoustic techniques are used in the medical field, as seen in Zhang. It would be obvious to use a known imaging technique for various applications since they would yield predictable results. 

As to claim 24, Naoya does not explicitly teach that the images generated are biologically or medically related.
Zhang teaches “wherein the object of interest is a biological tissue. (Column 3, lines 44-47).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with Naoya.

As to claim 29, Zhang teaches “a processor configured to generate a biological image or a medical image of the object of interest based at least in part on the acoustic signals (Column 4, lines 15-19).”

Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naoya KR 100946550 in view of Nagar US 20050085725.
As to claim 18, Naoya does not teach “in-vivo”.
Nagar teaches “wherein the object of interest is a biological tissue of an animal and (a) through (d) are performed in vivo ([0005]).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with Nagar. It is known that photoacoustic techniques are used in the medical field, as seen in Zhang. It would be obvious to use a known imaging technique for various applications since they would yield predictable results. 

Claims 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naoya KR 100946550 in view of Wilbanks US 20070075063.
As to claim 25, Naoya does not teach the details of the beam divider.
Wilbanks teaches “wherein the beam-divider comprises a transmission grating or a two-dimensional lens array ([0076]).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with Wilbanks. Using one type of beam divider over another only involves routine skill in the art. This choice depends on the application of the system and can increase the accuracy of a system. 

Claims 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naoya KR 100946550 in view of Wang US 20080123083.
As to claim 27, Naoya does not explicitly teach that the system can be handheld.
Wang teaches “wherein the beam-divider, the focusing device, and the one or more ultrasonic detection devices are housed in a handheld device ([0009]).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang with Wang. Having portable scanning devices are well known in the medical field. It increases the effectiveness since it can be transported to multiple locations with ease.


Allowable Subject Matter
Claims 15, 16, 31, 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not teach that the optical and acoustical signals merge coaxially. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863